Citation Nr: 1328463	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-48 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for parathyroid adenoma, 
including as secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
January 1972, from March 1973 to March 1976, and from 
November 1981 to February 2000.

He appealed to the Board of Veterans' Appeals (Board/BVA) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In early June 2011, the Veteran submitted additional 
evidence through his representative supporting the claim.  
He waived the right to have the RO initially consider this 
additional evidence, preferring instead to have the Board do 
so in the first instance.  38 C.F.R. § 20.1304(c) (2012).

In late June 2011, in further support of his claim, he 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board (Travel Board hearing).  
A transcript of the hearing is of record.


FINDING OF FACT

The evidence is at least in relative equipoise, so about 
evenly balanced, as to whether the Veteran's parathyroid 
adenoma is the result of his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
parathyroid adenoma is due to disease or injury incurred 
during his service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist 
a claimant in substantiating a claim for VA benefits upon 
receipt of a complete or substantially complete application.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2012).  In this case, however, because 
the Board is fully granting this claim, there is no need to 
discuss whether there has been compliance with these 
obligations.  The Veteran is receiving the requested 
benefit, regardless.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2012) 
(reasonable doubt to be resolved in Veteran's favor).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Governing Statutes, Regulations and Case Law

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval, or air service in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).



That an injury occurred in service alone is not enough; 
there must be chronic (i.e., permanent) disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, or this is legitimately 
questionable, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity 
and the claim.  38 C.F.R. § 3.303(b).  The U. S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
clarified, however, that this notion of continuity of 
symptomatology as an alternative means of showing chronicity 
of disease or injury in service to alternatively link the 
currently claimed disability to service only pertains to 
chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker 
v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

This VA regulation - 38 C.F.R. § 3.309(a) - allows for 
certain conditions that are considered chronic, per se, to 
also be presumed to have been incurred in service 
if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  These presumptive 
conditions include malignant (so cancerous) tumors.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection is permissible for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In sum, to establish entitlement to service connection, the 
following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
relevant disease or an injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

A claim of entitlement to service connection generally must 
be accompanied by medical evidence establishing the claimant 
currently has the claimed disability or, at the very least, 
showing he has at some point since the filing of his claim.  
Absent proof of present disability, there can be no valid 
claim because there necessarily is no current disability to 
relate or attribute to his military service.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim 
is filed in order for a Veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes); Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service 
connection presupposes a current diagnosis of the claimed 
disability); Chelte v. Brown, 10 Vet. App. 268 (1997) 
(observing that a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection).

There are instances when the type of disability claimed is 
what is considered a "simple" condition, allowing for lay 
evidence to establish its existence.  So medical evidence is 
not always or categorically required when the determinative 
issue involves either medical diagnosis or etiology, but 
rather such issue may, depending on the facts of the 
particular case, be established by competent and credible 
lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But that said, 
although claimants may be competent to provide the diagnoses 
of simple conditions, such as a broken leg, separated 
shoulder, pes planus (flat feet), varicose veins, tinnitus 
(ringing in the ears), etc., they are not competent to 
provide evidence on more complex medical questions beyond 
simple observations, such as concerning cancer.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(indicating lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional).  See 
also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 
2010) (recognizing that in some cases lay testimony "falls 
short" in proving an issue that requires expert medical 
knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. 
Cir. 2010) (concluding that a Veteran's lay belief that his 
schizophrenia had aggravated his diabetes and hypertension 
was not of sufficient weight to trigger VA's duty to seek a 
medical opinion on the issue).

Discussion

The Veteran asserts that he developed parathyroid adenoma as 
a result of exposure to ionizing radiation during his 
service.  Alternatively, he argues that he had an 
undiagnosed parathyroid abnormality during his service as 
indicated by elevated serum calcium and kidney stones.

Special provisions apply to Veterans who claim to have been 
exposed to ionizing radiation during their military service.  
Service connection for a condition claimed to be due to 
radiation exposure can be established in one of three ways:  
(1) by demonstrating that the condition at issue is one of 
the types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), a task that "includes the difficult burden of 
tracing causation to a condition or event during service," 
see Combee v. Brown, 34 1039, 1043 (Fed. Cir. 1994); or 
(3) by demonstrating direct service connection under 38 
C.F.R. § 3.303(d), with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is one of the "radiogenic diseases" listed by the 
Secretary of VA in § 3.311(b).  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).

Here, though, since this claim is being granted on a direct-
incurrent basis under 38 C.F.R. § 3.303, no further 
discussion is required regarding the exposure to ionizing 
radiation theory of entitlement.

The service treatment records (STRs) indicate hypercalcemia 
and diagnoses of urolithiasis, in other words kidney stones, 
which were removed during the Veteran's service.

His last period of service ended in February 2000.

In approximately 2007, a parathyroid adenoma was diagnosed.  
It was resected in 2008.

As already explained, in deciding this appeal the Board 
cannot rely on the Veteran's lay representations regarding 
the origins of this claimed condition and its purported 
relationship or inception during his military service.  
Although lay persons are competent to provide opinions on 
some medical issues, see Kahana v. Shinseki, 24 Vet. App. 
428, 435 (2011), complex biochemical bodily processes such 
as the origins of parathyroid adenomas fall outside the 
common knowledge of a layman.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not 
competent to diagnose cancer).  Hence, there has to be 
supporting medical nexus evidence, which in this instance 
there is allowing for the granting of this claim.

The record on appeal contains only one competent and 
relevant medical opinion.  In a May 2011 statement, the 
Veteran's primary care physician, N.H., D.O., explained the 
Veteran had high serum calcium levels causing kidney and 
gallbladder stones in the years 1987 - 2005 [so while in 
service], as evidenced by military medical records.  Dr. 
N.H. indicated that most cases of hypercalcemia (raised 
serum calcium levels) were hyperthyroidism caused by 
parathyroid adenoma or a malignancy.  He concluded that, 
because there was high serum calcium along with kidney 
stones, there was a subsequent parathyroid adenoma.

At one point in that May 2011 statement Dr. N.H. referred to 
hypocalcemia in service.  However, the context of his 
statement, namely, defining hypocalcemia as elevated serum 
calcium, reveals that he seemingly intended to refer to 
hypercalcemia.

Records show Dr. N.H. treated the Veteran when the 
parathyroid adenoma was found.  As well, the context of his 
statement reflects that he reviewed the relevant STRs, 
indeed, as he made specific reference to them.  Furthermore, 
he provided a cogent rationale for his conclusion.  
Consequently, the Board considers his findings not only 
competent but also credible and, thus, highly probative.  
Wensch, 15 Vet. App. at 367; Wood, 1 Vet. App. at 193; see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 
(2008); Prejean, 13 Vet. App. at 448-9 (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).

The record on appeal, as mentioned, contains no other 
competent and credible medical opinion regarding the 
etiology of the Veteran's parathyroid adenoma.  So, at the 
very least, there certainly is as much probative evidence 
supporting the claim as there is against it.  Because, 
therefore, the only competent and credible medical opinion 
of record surmises that the parathyroid adenoma first 
diagnosed after service is nonetheless related to the 
elevated serum calcium levels and urolithiasis, i.e., kidney 
stones, the Veteran had in service, service connection for 
the parathyroid adenoma is warranted.  38 C.F.R. §§ 3.102; 
3.303(d).


ORDER

The claim of entitlement to service connection for 
parathyroid adenoma is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


